11 So.3d 440 (2009)
Franchot BROWN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-1592.
District Court of Appeal of Florida, Third District.
May 27, 2009.
Rehearing Denied June 24, 2009.
Michael Garcia Petit, for appellant.
Bill McCollum, Attorney General, and Jill D. Kramer, Assistant Attorney General, for appellee.
Before COPE and WELLS, JJ., and SCHWARTZ, Senior Judge.
Prior report: 832 So.2d 935.
PER CURIAM.
Defendant-appellant Franchot Brown appeals an order denying a motion for postconviction relief under Florida Rule of Criminal Procedure 3.850, following an evidentiary hearing. In his postconviction motion, the defendant argued that his counsel was ineffective in that his attorney ignored an obvious defense, failed to prepare defendant to testify at trial, and "opened the door" to defendant being impeached with evidence of other crimes. The trial court denied relief following an evidentiary hearing.
Because the trial court's ruling is supported by competent substantial evidence, we affirm the order denying relief. See Montenegro v. State, 876 So.2d 709 (Fla. 3d DCA 2004); Machin v. State, 867 So.2d 514 (Fla. 3d DCA 2004); Williams v. State, 808 So.2d 267 (Fla. 3d DCA 2002).
Affirmed.